Case 2:18-cv-07241-CAS-PLA Document 54-4 Filed 06/10/20 Page 1 of 2 Page ID #:766




    1
    2
    3
    4
    5
    6
    7                       UNITED STATES DISTRICT COURT
    8                     CENTRAL DISTRICT OF CALIFORNIA
    9
      KEVIN RISTO, on behalf of himself and       CASE NO. 2:18-cv-07241-CAS-PLA
   10 all others similarly situated,
                                                  CLASS ACTION
   11        Plaintiff,
                                                  DISCOVERY MATTER
   12               vs.
                                                  [PROPOSED] ORDER
   13 SCREEN ACTORS GUILD-AMERICAN                FOLLOWING JOINT
      FEDERATION OF TELEVISION AND                STIPULATION RE: PLAINTIFF’S
   14 RADIO ARTISTS,             a     Delaware   MOTION TO COMPEL
      corporation;                 AMERICAN       DISCOVERY
   15 FEDERATION OF MUSICIANS OF
      THE      UNITED        STATES       AND     Date:       July 15, 2020
   16 CANADA, a California nonprofit              Time:       10:00 a.m.
      corporation; RAYMOND M. HAIR, JR,
   17 an individual, as Trustee of the AFM and
      SAG-AFTRA Intellectual Property             Judge: Hon. Paul L. Abrams
   18 Rights Distribution Fund; AUGUSTINO
      GAGLIARDI, an individual, as Trustee         Discovery Cut-Off:         Not Set
   19 of the AFM and SAG-AFTRA                     Pre-Trial Conference:      Not Set
      Intellectual Property Rights Distribution    Trial Date:                Not Set
   20 Fund;      DUNCAN           CRABTREE-
      IRELAND, an individual, as Trustee of
   21 the AFM and SAG-AFTRA Intellectual
      Property Rights Distribution Fund;
   22 STEFANIE TAUB, an individual, as
      Trustee of the AFM and SAG-AFTRA
   23 Intellectual Property Rights Distribution
      Fund; JON JOYCE, an individual, as
   24 Trustee of the AFM and SAG-AFTRA
      Intellectual Property Rights Distribution
   25 Fund; BRUCE BOUTON, an individual,
      as Trustee of the AFM and SAG-AFTRA
   26 Intellectual Property Rights Distribution
      Fund; and DOE DEFENDANTS 1-10,
   27
             Defendants.
   28

                    [PROPOSED] ORDER GRANTING JOINT STIPULATION RE: PLAINTIFF’S
                               MOTION TO COMPEL DISCOVERY [L.R. 37-2]
Case 2:18-cv-07241-CAS-PLA Document 54-4 Filed 06/10/20 Page 2 of 2 Page ID #:767




    1        The Court, having reviewed the parties’ papers with respect to the Plaintiff’s
    2 Motion to Compel Discovery and accompanying joint stipulation and upon
    3 consideration of the arguments therein, the Court rules as follows:
    4        1.    Plaintiffs’ Motion to Compel is granted. Defendants are to produce the
    5 documents listed on lines 1- 49 of the Privilege Log.
    6
    7        IT IS SO ORDERED.
    8
    9 DATED: __________                      ______________________________
                                             HON. PAUL L. ABRAMS
   10
                                             United States District Magistrate Judge
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               1
                    [PROPOSED] ORDER GRANTING JOINT STIPULATION RE: PLAINTIFF’S
                               MOTION TO COMPEL DISCOVERY [L.R. 37-2]
